          Case 5:19-cv-00336-KGB Document 7 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MITCHELL DAVIS                                                                         PLAINTIFF
ADC #150558

v.                             Case No. 5:19-cv-00336-KGB-JTK

SCOTT, et al.                                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Mitchell Davis’s complaint is dismissed without prejudice.

       So adjudged this the 2nd day of December, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
